DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577) (hereafter “Montenegro”).
Regarding claims 18-35, Montenegro teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, an electron blocking layer, a light emitting layer, an electron transporting layer, and a cathode (page 
    PNG
    media_image1.png
    266
    352
    media_image1.png
    Greyscale
 (page 2). Montenegro teaches that the Ar1 group can have the following structure, 
    PNG
    media_image2.png
    103
    114
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    106
    112
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    95
    111
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    90
    114
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    94
    120
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    92
    90
    media_image7.png
    Greyscale
 are a few examples (pages 13-17). Montenegro teaches that following compounds that meet formula 1, 
    PNG
    media_image8.png
    124
    144
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    142
    143
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    143
    157
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    153
    166
    media_image11.png
    Greyscale
 are a few examples (pages 36-51). Montenegro teaches that the compounds are made by introducing the arylamine group by a C-N coupling reaction between a 1- or 4-halogenated spirobifluorene and a diarylamine group (pages 51-52). Montenegro teaches that the compounds of formula 1 can be in a formulation with a solvent (page 86 lines 30-35).
Montenegro does not specifically teach a compound that meets applicant’s formula 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the fluorene, dibenzofuran, or the dibenzothiophene groups in the compounds of Montenegro, 
    PNG
    media_image8.png
    124
    144
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    142
    143
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    143
    157
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    153
    166
    media_image11.png
    Greyscale
 with 
    PNG
    media_image3.png
    106
    112
    media_image3.png
    Greyscale
, 
    PNG
    media_image5.png
    90
    114
    media_image5.png
    Greyscale
, or 
    PNG
    media_image7.png
    92
    90
    media_image7.png
    Greyscale
. The substitution would have been one specifically taught Ar group for another specifically taught Ar group. One of ordinary skill in the art would expect modified compounds to act is a similar manner as the compounds taught by Montenegro.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-30 and 32-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,812,648. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,812,648 claims the following formula 
    PNG
    media_image12.png
    142
    189
    media_image12.png
    Greyscale
, where Ar1 can be 
    PNG
    media_image13.png
    53
    133
    media_image13.png
    Greyscale
 and Ar2 can be 
    PNG
    media_image14.png
    89
    120
    media_image14.png
    Greyscale
. U.S. Patent No. 9,812,648 claims that the compound is used in an electroluminescent device in the hole transporting, hole injection, electron blocking, or as a matrix material in an electroluminescent device. U.S. Patent No. 9,812,648 claims the compound is made using a N-C coupling reaction between a brominated spirobifluorene and a diarylamine group. The claims of the instant application are a species of the claims of U.S. Patent No. 9,812,648. It would have been obvious to select 
    PNG
    media_image13.png
    53
    133
    media_image13.png
    Greyscale
 as Ar1, 
    PNG
    media_image14.png
    89
    120
    media_image14.png
    Greyscale
 as Ar2, and attaching the arylamine group at the 1 or 4 position from the Markush group in the claims of 
    PNG
    media_image14.png
    89
    120
    media_image14.png
    Greyscale
. This would arrive at a compound that would meet applicant’s claimed formula 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parham et al. (US 2014/0203216) teaches electroluminescent device which uses spirobifluorene compounds comprising arylamine groups substituted with dibenzofuran groups or dibenzothiophene groups.
Cho et al. (US 2016/0111644) teaches electroluminescent device which uses spirobifluorene compounds comprising arylamine groups 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.